Title: From John Adams to Benjamin Rush, 11 April 1805
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy April 11. 1805

I am highly gratified, to possess So authentic an Account of the Several rising branches of your numerous and amiable Family, in whose Welfare I feel So much Interest, that I ask your Permission to add my Benediction to yours. It is to me highly probable that those who have been carried Captive into the British Dominions, will Succeed as Well in Life, as those who may be destined to enjoy all the Honours Glories and Felicities of our American Government in one Center and that Center the Nation. I hear the most respectable Testimonies of the arduous Studies and uncommon Eloquence of your Son Richard. But whether to congratulate you or him, upon this Subject I know not. It is very problematical whether Talents or Fame, in this Country are desirable or not.
I admire the Brilliancy of your Invention, when asleep. I know not whether Esop or Phedrus or La Fontaigne, or Moore or Gay have given Us a more ingenious Fable, than yours of the Man upon the Ball, of the Steeple of Christ Church.—The Structure and Application of the Fiction, are very clever. But the Moral I cannot approve. I cannot quite reconcile it, to Philosophy, Morality or Religion. When I was almost tempted to wish I could reconcile it to all that is good, I recollected unfortunately a pair of Couplets in Prior and began to doubt whether the Devil had not mounted on the Golden Ball instead of an Angell of Light.
The Truth is this: I cannot Stay
Flaring in Sunshine all the Day:
For entre nous, We hellish Sprites
Love more the Fresco of the Nights;
And oftener our receipts convey
in Dreams than any other Way.
If, however, it were certain that no more Impression can be made upon Men, than was made upon the Wind and Weather by the Man upon the Ball, your Inference and conclusion would be logical.—But When We know what Impressionshave been made by Freeneau, Lloyd, Andrew Brown, Peter Markoe Bache, Callender, Duane, Wood, Cheetham, Denniston and others Ben Austin Tom Paine and others of that Stamp, Shall We conclude, that no Impression can be made in favour of Truth and Virtue by the popular Talents andScientifical  Attainments of Dr Rush? If So the Cause of Liberty is lost.—
Mistake me not however, my Worthy Friend. It was far from my Intention in any Thing I have written, to Stimulate you to any Exertions beyond your Inclination. You have done enough, and Suffered enough, in the Cause of Liberty and Humanity. And unless your Encouragement and Rewards had been greater,  you  and unless your prospects of Success were better you may fairly be excused. But "The Stirrs," in Pensylvania indicate the return of Zubly’s Government, or rather the Franklinian System of a Government in one Center, which will be followed by other States. If I were a Painter I would Sketch it. A Splendid Coach drawn by Six fiery Coursers, like those of Achilles, in full Gallop constantly lashed by a drunken Coachman, Should Start from the Top of the Peak of Teneriff, down the Steepest Pitch of the Mountains. The Gentlemen Ladies and Children, of whom the Coach should be full should thrust their heads out of the Windows before behind and on each Side, expressing in their Countenances the Passions of their hearts and especially their desire of leaping out, checked by the Horror of the Precipice.—Remember! There must be no Horses hitched on behind the Coach to draw up  Hill, to check the progress to destruction. This would be too Aristocratical.—Perhaps it would be thought to give Some Priviledge to Virtue, Talents, Courage, Industry, Frugality, or even to Services sufferings, sacrifices, or what is more horrible Still to Property, Birth or Genius, or Learning!
Believe me, my friend, a Government in one Center is as hostile to Law Physick and Divinity, and even to Pen, Ink, Paper Ink horns standishes and even to reading and Cyphering as it is to Starrs and Garters, to Crowns and Scepters or any other exclusive Priviledges. It is content with no State of Society that ever existed. Negroes, Indians and Caffrarians cannot bear Democracy any more than Bonaparte and Talleyrand.
I thank you sir for your valuable Pamphlet on the effects of Ardent Spirits on soul and Body. I read it like all your other Writings with much Pleasure and Profit.
My Family all join me in Love to you and yours. My Letter is Shockingly written: because it was written in a hurry. You will excuse it / from your respectful Friend & Servt.
J. Adams.
P.S. I forgot to ask a favour of you, which is to let me know the Month Year and day of our Feast at Point No Point, and the Names of the Gentleman with whom I had the honor and the pleasure to return in a Boat.
J.A.
